DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 14-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of: “a particle relief feature positioned between the curved surface and the cable, the particle relief feature comprising at least one channel having a curved floor, the particle relief feature configured to reduce pressure applied to the cable by a particle positioned between the cable and the curved surface”
of claim 1 are not anticipated or made obvious by the prior art of record.
While Gruenberg et al. (US 4959887) discloses/teaches:
A portable computing device, comprising:
an upper housing portion (e.g. 12 FIG_7) containing a first electronic component (e.g. a display), the upper housing portion having a curved surface (17, 22 FIG.8);
a lower housing portion (e.g. 10, 14 FIG 3) pivotally connected to the upper housing portion, the lower housing portion containing a second electronic component (e.g. keyboard), the upper and lower housing portions being pivotable relative to each other between an open position and a closed position (shown e.g. FIG_6, FIG_7);
a cable (e.g. 20 FIG_8) connecting the first and second electronic components (shown FIG_8), the cable being bendable along the curved surface when the upper and lower housing portions are in the open position (as indicated by the position of 20 within 12 FIG_8, and the position of 12 FIG_6); and

Gruenberg does not explicitly disclose:
configured to pivot, configured to bend over and contact
 Garelli (US 2016/0327993) does teach:
a lower housing portion (e.g. 12B FIG.10) pivotally connected to the upper housing portion (12A on 12B FIG.10), the lower housing portion containing a second electronic component (e.g. 34 FIG.10), the upper and lower housing portions configured to pivot relative to each other between an open position (shown FIG.11) and a closed position (shown FIG.10);
a cable (e.g. 28 FIG.10) connecting the first and second electronic components (shown FIG.10), the cable configured to bend over and contact the curved surface (28 bears against 56 FIG.11, described contacting paragraph [0048]) when the upper and lower housing portions are in the open position (e.g. FIG.11)
however neither Gruenberg nor Garelli teach/discloses: “a particle relief feature positioned between the curved surface and the cable, the particle relief feature comprising at least one channel having a curved floor, the particle relief feature configured to reduce pressure applied to the cable by a particle positioned between the cable and the curved surface”.

The specific limitations of: “the mandrel surface comprising: a covered portion configured to be covered by the cable and having a first radius, the covered portion comprising at least one channel having a floor at a second radius; and an uncovered portion having a third radius, the third radius being greater than either the first radius or the second radius”
of claim 8 are not anticipated or made obvious by the prior art of record;

 Gruenberg et al. (US 4959887) discloses
A laptop computer, comprising:
a housing having a display portion (e.g. 12 FIG_7) and a base portion (e.g. 10, 14 FIG 3), at least one of the display and base portions having a mandrel surface (both have portions of 15 as shown FIG_3 with surfaces shown and internal surfaces);
an electronic display in the display portion of the housing (described e.g. col 5 lines 29-35);
a set of computing components in the base portion of the housing (described col 1 lines 25-35); and
a cable (e.g. 20 FIG_8) connecting the set of computing components and extending between the electronic display and the set of computing components, the cable bending over the mandrel surface (20 bending over portion of mandrel shown e.g. FIG_8) when the display portion and the base portion are in an open position (indicated e.g. FIG_6), the mandrel surface being at least partially spaced away from the cable when the display portion and the base portion are in a closed position (as would be understood from FIG_8 and FIG-_7)
however Gruenberg fails to explicitly disclose: “the mandrel surface comprising: a covered portion configured to be covered by the cable and having a first radius, the covered portion comprising at least one channel having a floor at a second radius; and an uncovered portion having a third radius, the third radius being greater than either the first radius or the second radius”.

The specific limitations of: “the debris relief portion comprising a circumferential groove having a curved floor”
of claim 16 are not anticipated or made obvious by the prior art of record.

A computing device, comprising:
a first housing assembly (e.g. 12 FIG_7) having a mandrel (e.g. 15 FIG_3), the mandrel having a curved surface (along 15 FIG.2);
a second housing assembly (e.g. 10, 14 FIG 3) movably connected to the first housing assembly (relative movement shown e.g. FIG_6, FIG_7);
a cable (e.g. 20 FIG_8) extending between the first and second housing assemblies (shown e.g. FIG_8), the cable being at least partially wrappable around the curved surface as the first housing and the second housing move relative to each other (also indicated FIG_6, FIG_7, FIG.8);
wherein the mandrel comprises a debris relief portion (plural divots formed in 22 FIG_9) to block or capture debris between the curved surface and the cable
Gruenberg does not explicitly disclose:
configured to pivot, configured to bend over and contact
 Garelli (US 2016/0327993) does teach:
a cable (e.g. 28 FIG.10) extending between the first and second housing assemblies (12A on 12B FIG.10), the cable configured to at least partially wrap around the curved surface as the first housing and the second housing move relative to each other (28 wrapping 56 as opening FIG.11, described contacting paragraph [0048])
however neither Gruenberg nor Garelli teaches/discloses: “the debris relief portion comprising a circumferential groove having a curved floor”.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2841            


/ADRIAN S WILSON/Primary Examiner, Art Unit 2841